Citation Nr: 9924189	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-14 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for Post traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which increased the veteran's evaluation 
for PTSD to 30 percent.

In April 1999, the veteran testified at a Central Office 
hearing before the undersigned member of the Board. 


REMAND

The veteran contends that the current evaluation assigned for 
his PTSD does not adequately reflect the severity of his 
disability.

A preliminary review of the record discloses that additional 
action by the RO is required prior to a final disposition of 
the veteran's claim.

Service connection and a 10 percent evaluation was granted 
for the veteran's PTSD in a rating decision dated September 
1993.  That evaluation was increased to 30 percent by a May 
1998 rating decision.  In February 1998, the veteran was 
afforded a VA examination.  The examiner noted that no C file 
was available for review at the time of the examination and 
the only record available was a brief consult report by a 
social worker in July 1997 for suicidal thoughts and 
inability to sleep.  The veteran reported that he had not 
seen a psychiatrist except for the C&P evaluation and he 
received medication from his primary care physician.  The 
examiner indicated that the veteran has multiple medical 
problems.  During the examination the examiner noted that the 
veteran was not cooperative and he could not elicit any 
diagnoses other than chronic PTSD.  The diagnosis did not 
reflect a Global Assessment of Functioning (GAF) score.  

During his Central Office hearing, the veteran testified that 
he was seeing a private physician in Finley, Ohio, Dr. Robert 
Mcvory, who also prescribed medication for his psychiatric 
condition.  The private medical records were not associated 
with the claims file.  The veteran also indicated that he had 
applied for Social Security benefits and had been denied 
twice and was awaiting a hearing.  

The Board finds that an additional VA examination would be 
helpful in evaluating the severity of the  service connected 
PTSD.  It is also necessary to obtain private medical 
evidence.  Additionally, any medical reports generated 
through Social Security medical examinations should be 
obtained and made a part of the current record.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  After securing any necessary release 
form from the veteran, the RO should 
obtain copies of records to the present 
date from Dr. Robert Mcvory (or McVory), 
the private physician who is currently 
treating the veteran and prescribing 
medication for his PTSD.  The RO should 
also obtain from the Social Security 
Administration any medical reports it has 
relative to his claim filed with it.

2.  After the aforementioned medical 
reports are obtained, the RO is to 
arrange for the veteran to undergo an 
examination by a psychiatrist for the 
purpose of determining the current 
severity of his service connected PTSD, 
to include a GAF score.  Prior to the 
examination, the RO should furnish the 
examiner with the appellant's claims file 
for review.  All indicated studies and 
tests are to be accomplished.  The 
examiner should make his/her findings so 
that they may be applied to the criteria 
set forth under Diagnostic Code 9411 of 
the Schedule for Rating Disabilities.  

3.  After completion of the above, the RO 
should readjudicate the veteran's claim 
for an increased rating for PTSD.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











